Exhibit 10.2
RSU Agreement
Appointed AVP and Elected Officer
Revised for electronic format
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date»
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to
«First_Name» «Last_Name» (the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Omnibus Plan”); and
     WHEREAS, the Award is being made by the Compensation and Leadership
Committee (the “Compensation Committee”) of the Board of Directors;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of «Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola restricted stock
units (the “Units”) subject to the terms and conditions set forth below and
subject to adjustment as provided in the 2006 Omnibus Plan. The Units are
granted pursuant to the 2006 Omnibus Plan and are subject to all of the terms
and conditions of the 2006 Omnibus Plan.

2.   Restrictions. The Units are being awarded to Grantee subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”):

  a.   No Assignment. Prior to the vesting of the Units as described in
Section 3 below, Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions.

  b.   Restricted Conduct. If Grantee engages in any of the conduct described in
subparagraphs (i) through (v) below for any reason, in addition to all remedies
in law and/or equity available to the Company or any Subsidiary (as defined in
Section 20 below), including the recovery of liquidated damages, Grantee shall
forfeit all Units (whether or not vested) and shall immediately pay to the
Company, with respect to previously vested Units, an amount equal to (x) the per
share Fair Market Value (as defined in Section 20 below) of Motorola Common
Stock (“Common Stock”) on the date on which the Restrictions lapsed with respect
to the applicable previously vested Units times (y) the number of shares
underlying such previously vested Units, without regard to any taxes that may
have been deducted from such amount. For purposes of subparagraphs (i) through
(v) below, “Company” or “Motorola” shall mean Motorola Inc. and/or any of its
Subsidiaries.

  i.   Confidential Information. During the course of Grantee’s employment with
the Company or any Subsidiary and thereafter, Grantee uses or discloses, except
on behalf of the Company and pursuant to the Company’s directions, any Company
Confidential Information (as defined in Section 20 below); and/or

 



--------------------------------------------------------------------------------



 



  ii.   Solicitation of Employees. During Grantee’s employment and for a period
of one year following the termination of Grantee’s employment for any reason,
Grantee hires, recruits, solicits or induces, or causes, allows, permits or aids
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of the Company who possesses Confidential
Information (as defined in Section 20 below) of the Company to terminate his/her
employment with the Company and/or to seek employment with Grantee’s new or
prospective employer, or any other company; and/or

  iii.   Solicitation of Customers. During Grantee’s employment and for a period
of one year following the termination of Grantee’s employment for any reason,
Grantee, directly or indirectly, on behalf of Grantee or any other person,
company or entity, solicits or participates in soliciting, products or services
competitive with or similar to products or services offered by, manufactured by,
designed by or distributed by the Company to any person, company or entity which
was a customer or potential customer for such products or services and with
which Grantee had direct or indirect contact regarding those products or
services or about which Grantee learned Confidential Information (as defined in
Section 20 below) at any time during the two years prior to Grantee’s
termination of employment with the Company; and/or

  iv.   Non-Competition regarding Products or Services. During Grantee’s
employment and for a period of one year following the termination of Grantee’s
employment for any reason, Grantee, directly or indirectly, in any capacity,
provides products or services competitive with or similar to products or
services offered by the Company to any person, company or entity which was a
customer for such products or services and with which customer Grantee had
direct or indirect contact regarding those products or services or about which
customer Grantee learned Confidential Information at any time during the one
year prior to Grantee’s termination of employment with the Company; and/or

  v.   Non-Competition regarding Activities. During Grantee’s employment and for
a period of one year following the termination of Grantee’s employment for any
reason, Grantee engages in activities which are entirely or in part the same as
or similar to activities in which Grantee engaged at any time during the one
year preceding termination of Grantee’s employment with the Company, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which Grantee worked at any time during
the one year preceding termination of Grantee’s employment. This paragraph
applies in countries in which Grantee has physically been present performing
work for the Company at any time during the one year preceding termination of
Grantee’s employment.

  c.   Recoupment Policy. If the Grantee is an officer subject to Section 16 of
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”) the
Units are subject to the terms

- 2 -



--------------------------------------------------------------------------------



 



    and conditions of the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement (such policy, as it may be amended from time
to time, the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of
intentional misconduct by Grantee, the Company’s financial results were restated
(a “Policy Restatement”). In the event of a Policy Restatement, the Company’s
independent directors may require, among other things (a) cancellation of any of
the Units that remain outstanding; and/or (b) reimbursement of any gains in
respect of the Units, if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon Grantee. The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, in equity or under contract, to the Company.

3.   Vesting. Subject to the remaining terms and conditions of this Award, and
provided the Units have not been forfeited as described in Section 2 above, the
Units will vest as follows:

  a.   Vesting Period. The Units will vest as follows in accordance with the
following schedule (the applicable date, the “RSU Vesting Date”):

  i.   <<vesting schedule>>

  ii.   The period from the Date of Grant through the last vesting date set
forth above is referred to as the “Restriction Period”. Any unvested Units shall
be automatically forfeited upon the Grantee’s termination of employment with
Motorola or a Subsidiary prior to the applicable RSU Vesting Date for any reason
other than those set forth in Sections 3(b) through (e) below. The Company will
not be obligated to pay Grantee any consideration whatsoever for forfeited
Units.

  iii.   If, during the Restriction Period, the Grantee takes a Leave of Absence
(as defined in Section 20 below) from Motorola or a Subsidiary, the Units will
continue to be subject to this Award Agreement. If the Restriction Period
expires while the Grantee is on a Leave of Absence, the Grantee will be entitled
to the Units even if the Grantee has not returned to active employment.

  b.   Change in Control. If a Change in Control of the Company occurs and the
successor corporation (or parent thereof) does not assume this Award or replace
it with a comparable award, then the Units shall be fully vested; provided,
further, that with respect to any Award that is assumed or replaced, such
assumed or replaced awards shall provide that the Award shall be fully vested
for any Participant that is involuntarily terminated (for a reason other than
“Cause”) or quits for “Good Reason” within 24 months of the Change in Control.
For purposes of this paragraph, the terms “Change of Control”, “Cause” and “Good
Reason” are defined in the 2006 Omnibus Plan.

  c.   Total and Permanent Disability. All unvested Units shall fully vest upon
Grantee’s termination of employment with Motorola and its Subsidiaries due to
Total and Permanent Disability (as defined in Section 20 below).

  d.   Death. All unvested Units shall fully vest upon Grantee’s termination of
employment with Motorola and its Subsidiaries due to death.

- 3 -



--------------------------------------------------------------------------------



 



  e.   Certain Terminations of Employment. In the case of Termination due to a
Divestiture (as defined in Section 20 below) or if Motorola or a Subsidiary
terminates Grantee’s employment for reasons other than for Serious Misconduct
(as defined in Section 20 below) before the expiration of the Restriction
Period, and if the Units have not been forfeited as described in Section 2
above, then the Units shall vest on a pro rata basis in an amount equal to
(a)(i) the total number of Units subject to this Award, multiplied by (ii) a
fraction, the numerator of which is the number of completed full months of
service by the Grantee from the Date of Grant to the employee’s date of
termination and the denominator of which is the Restriction Period, minus
(b) any Units that vested prior to such Termination.

4.   Delivery of Certificates or Equivalent.

  a.   Upon the vesting of the applicable Units described in Section 3 above,
the Company shall, at its election, either: (i) establish a brokerage account
for the Grantee and credit to that account the number of shares of Common Stock
of the Company equal to the number of Units that have vested; or (ii) deliver to
the Grantee a certificate representing a number of shares of Common Stock equal
to the number of Units that have vested.

  b.   Subject to Section 22 the actions contemplated by clauses (i) and
(ii) above shall occur within 60 days following the date that the applicable
Units vested.

5.   Whole Shares. All Awards shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to Grantee.

6.   Adjustments. The Units shall be subject to adjustment as provided in
Section 16 of the 2006 Omnibus Plan.

7.   Dividends. No dividends (or dividend equivalents) shall be paid with
respect to Units credited to the Grantee’s account.

8.   Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the Units. With respect to a Grantee who is not subject to
Section 16 of the Exchange Act the Company, in its sole discretion, may satisfy
its tax withholding responsibilities, in whole or in part, by either
(i) electing to withhold a sufficient number of shares of Common Stock otherwise
deliverable in connection with the applicable vesting Units, the Fair Market
Value of which shall be determined on the applicable RSU Vesting Date in
accordance with Section 20 below, to satisfy the Grantee’s minimum statutory tax
withholding obligation or (ii) requiring the Grantee to pay, by cash or
certified check, the amount necessary to satisfy the Grantee’s minimum statutory
tax withholding obligation. With respect to a Grantee who is subject to
Section 16 of the Exchange Act, such Grantee may satisfy any minimum statutory
withholding obligation, in whole or in part, by either (i) electing to have the
Company withhold a sufficient number of shares of Common Stock otherwise
deliverable in connection with the applicable vesting Units, the Fair Market
Value of which shall be determined on the applicable RSU Vesting Date in
accordance with Section 20 below, to satisfy such Grantee’s minimum statutory
tax withholding obligation or (ii) paying, by cash or certified check, the
amount necessary to satisfy such Grantee’s minimum statutory tax withholding
obligation.

- 4 -



--------------------------------------------------------------------------------



 



9.   Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificate or equivalent representing
shares of Common Stock in satisfaction of the Units.

  b.   The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a Subsidiary (as defined in Section 20 below) or to
interfere with the right of the Company or a Subsidiary, to terminate Grantee’s
employment at any time.

10.   Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

11.   Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that:

  a.   the grant of Units under this Award Agreement is completely at the
discretion of Motorola, and that Motorola’s decision to make this Award in no
way implies that similar awards may be granted in the future or that Grantee has
any guarantee of future employment;

  b.   neither this nor any such grant shall interfere with Grantee’s right or
the Company’s right to terminate such employment relationship at any time, with
or without cause, to the extent permitted by applicable laws and any enforceable
agreement between Grantee and the Company;

  c.   Grantee has entered into employment with Motorola or a Subsidiary (as
defined in Section 20 below) upon terms that did not include this Award or
similar awards, that his or her decision to continue employment is not dependent
on an expectation of this Award or similar awards, and that any amount received
under this Award is considered an amount in addition to that which the Grantee
expects to be paid for the performance of his or her services;

  d.   Grantee’s acceptance of this Award is voluntary; and

  e.   the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

12.   Acknowledgements. With respect to the subject matter of subparagraphs 2b
(i) through (v) and Sections 18 and 19 hereof, this Agreement (as defined in
Section 20) is the entire agreement with the Company. No waiver of any breach of
any provision of this Agreement by the Company shall be construed to be a waiver
of any succeeding breach or as a modification of such provision. The provisions
of this Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in Section 19 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that she or he has not, will not and cannot rely on any
representations not expressly made herein.

- 5 -



--------------------------------------------------------------------------------



 



13.   Motorola Assignment Rights. Motorola shall have the right to assign this
Award Agreement, which shall not affect the validity or enforceability of this
Award Agreement. This Award Agreement shall inure to the benefit of assigns and
successors of Motorola.

14.   Waiver. The failure of the Company to enforce at any time any provision of
this Award Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

15.   Actions by the Compensation Committee. The Compensation Committee may
delegate its authority to administer this Award Agreement. The actions and
determinations of the Compensation Committee or its delegate shall be binding
upon the parties.

16.   Agreement Following Termination of Employment.

  a.   Grantee agrees that upon termination of employment with Motorola or a
Subsidiary (as defined in Section 20 below), Grantee will immediately inform
Motorola of: (i) the identity of any new employer (or the nature of any start-up
business or self-employment); (ii) Grantee’s new title; and (iii) Grantee’s job
duties and responsibilities.

  b.   Grantee hereby authorizes Motorola or a Subsidiary to provide a copy of
this Award Agreement to Grantee’s new employer. Grantee further agrees to
provide information to Motorola or a Subsidiary as may from time to time be
requested in order to determine his or her compliance with the terms hereof.

17.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the 2006 Omnibus Plan. Motorola, its Subsidiaries and Grantee’s
employer hold certain personal information about the Grantee, that may include
his/her name, home address and telephone number, date of birth, social security
number or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola, or details of all
restricted stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the 2006 Omnibus Plan (“Data”). Motorola and/or its Subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
2006 Omnibus Plan, and Motorola and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting Motorola in the implementation,
administration and management of the 2006 Omnibus Plan. These recipients may be
located throughout the world, including the United States. Grantee authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Grantee’s participation in the 2006 Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the 2006
Omnibus Plan and/or the subsequent holding of shares of stock on the Grantee’s
behalf to a broker or other third party with whom the Grantee may elect to
deposit any shares of stock acquired pursuant to the 2006 Omnibus Plan. Grantee
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola; however,
withdrawing consent may affect the Grantee’s ability to participate in the 2006
Omnibus Plan.

- 6 -



--------------------------------------------------------------------------------



 



18.   Remedies for Breach. Grantee hereby acknowledges that the harm caused to
the Company by the breach or anticipated breach of subparagraphs 2b(i), (ii),
(iii), (iv) and/or (v) of this Award Agreement will be irreparable and further
agrees the Company may obtain injunctive relief against the Grantee in addition
to and cumulative with any other legal or equitable rights and remedies the
Company may have pursuant to this Agreement, any other agreements between the
Grantee and the Company for the protection of the Company’s Confidential
Information (as defined in Section 20 below) or law, including the recovery of
liquidated damages. Grantee agrees that any interim or final equitable relief
entered by a court of competent jurisdiction, as specified in Section 19 below,
will, at the request of the Company, be entered on consent and enforced by any
such court having jurisdiction over the Grantee. This relief would occur without
prejudice to any rights either party may have to appeal from the proceedings
that resulted in any grant of such relief.

19.   Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Award Agreement shall be
brought only in the state or federal courts of Illinois.

20.   Definitions. Any capitalized terms used herein that are not otherwise
defined below or elsewhere in this Award Agreement shall have the same meaning
provided under the 2006 Omnibus Plan.

  a.   “Confidential Information” means information concerning the Company and
its business that is not generally known outside the Company, and includes
(a) trade secrets; (b) intellectual property; (c) the Company’s methods of
operation and Company processes; (d) information regarding the Company’s present
and/or future products, developments, processes and systems, including invention
disclosures and patent applications; (e) information on customers or potential
customers, including customers’ names, sales records, prices, and other terms of
sales and Company cost information; (f) Company personnel data; (g) Company
business plans, marketing plans, financial data and projections; and
(h) information received in confidence by the Company from third parties.
Information regarding products, services or technological innovations in
development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company or one of its affiliates is
considering for broader use, shall be deemed not generally known until such
broader use is actually commercially implemented.

  b.   “Fair Market Value” for this purpose shall be the closing price for a
share of Common Stock on the RSU Vesting Date, as reported for the New York
Stock Exchange- Composite Transactions in the Wall Street Journal at
www.online.wsj.com. In the event the New York Stock Exchange is not open for
trading on the RSU Vesting Date, or if the Common Stock does not trade on such
day, Fair Market Value for this purpose shall be the closing price of the Common
Stock on the last trading day prior to the RSU Vesting Date.

  c.   “Leave of Absence” means an approved leave of absence from Motorola or a
Subsidiary from which the employee has a right to return to work, as determined
by Motorola.

- 7 -



--------------------------------------------------------------------------------



 



  d.   “Serious Misconduct” for purposes of this Award Agreement means any
misconduct identified as a ground for termination in the Motorola Code of
Business Conduct, or the human resources policies, or other written policies or
procedures.

  e.   “Subsidiary” is any corporation or other entity in which a 50 percent or
greater interest is held directly or indirectly by Motorola and which is
consolidated for financial reporting purposes.

  f.   “Termination due to a Divestiture” for purposes of this Award Agreement
means if Grantee accepts employment with another company in direct connection
with the sale, lease, outsourcing arrangement or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary, or if Grantee remains employed
by a Subsidiary that is sold or whose shares are distributed to the Motorola
stockholders in a spin-off or similar transaction (a “Divestiture”).

  g.   “Total and Permanent Disability” means for: (i) U.S. employees:
entitlement to long term disability benefits under the Motorola Disability
Income Plan, as amended and any successor plan or a determination of a permanent
and total disability under a state workers compensation statute; or for
(ii) Non-U.S. employees: as established by applicable Motorola policy or as
required by local regulations.

21.   Additional Terms for Non-U.S. Employees.

  a.   Repatriation of payments. As a condition to this Award, Grantee agrees to
repatriate all payments attributable to the Units acquired under the 2006
Omnibus Plan in accordance with Grantee’s local foreign exchange rules and
regulations. In addition, Grantee also agrees to take any and all actions, and
consents to any and all actions taken by the Company and its local Subsidiaries,
as may be required to allow the Company and its local Subsidiaries to comply
with local foreign exchange rules and regulations.

  b.   Fringe Benefit Tax India. As a condition to the grant of Grantee’s Units
and subject to any limitations imposed under local law and in the Company’s sole
discretion, the Company and/or its local Subsidiaries are hereby expressly
authorized to deduct the appropriate fringe benefit tax from Grantee’s salary or
any other cash payments due Grantee as reimbursement of the fringe benefit, or
may withhold a sufficient number of whole Shares otherwise deliverable to
Grantee upon vesting of Grantee’s Units to satisfy the appropriate fringe
benefit tax that is reimbursable to the Company and/or its local Subsidiaries.

22.   409A Compliance Applicable Only to Grantees Subject to U.S. Tax.
Notwithstanding any provision in this Award to the contrary, if the Grantee is a
“specified employee” (certain officers of Motorola within the meaning of
Treasury Regulation Section 1.409A- 1(i) and using the identification
methodology selected by Motorola from time to time) on the date of the Grantee’s
termination of employment, any payment which would be considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), that the Grantee is entitled to
receive upon termination of employment and which otherwise would be paid or
delivered during the six month period immediately following the date of the
Grantee’s termination of employment will instead be paid or delivered on the
earlier of (i) the first

- 8 -



--------------------------------------------------------------------------------



 



day of the seventh month following the date of the Grantee’s termination of
employment and (ii) death. Notwithstanding any provision in this Award that
requires the Company to pay or deliver payments with respect to Units upon
vesting (or within 60 days following the date that the applicable Units vest) if
the event that causes the applicable Units to vest is not a permissible payment
event as defined in Section 409A(a)(2) of the Code, then the payment with
respect to such Units will instead be paid or delivered on the earlier of
(i) the specified date of payment or delivery originally provided for such Units
and (ii) the date of the Grantee’s termination of employment (subject to any
delay required by the first sentence of this paragraph). Payment shall be made
within 60 days following the applicable payment date. For purposes of
determining the time of payment or delivery of any payment the Grantee is
entitled to receive upon termination of employment, the determination of whether
the Grantee has experienced a termination of employment will be determined by
Motorola in a manner consistent with the definition of “separation from service”
under the default rules of Section 409A of the Code.

23.   Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Omnibus Plan,
and any and all rules and regulations established by Motorola in connection with
awards issued under the 2006 Omnibus Plan. If Grantee does not electronically
accept this Award within 30 days of the Email Notification Date, Grantee will
not be entitled to the Units.

24.   Plan Documents. The 2006 Omnibus Plan and the Prospectus for the 2006
Omnibus Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196
(847) 576-7885.

- 9 -